Title: To Thomas Jefferson from William Armistead Burwell, 29 November 1804
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr Sir,
                     Thursday evening Novbr. 29th. 1804
                  
                  It has been suggested to me, that some censure will attatch to my relinquishment of the seat in the Legislature of virginia to which I was elected in April last by the people of Franklin; I am not vain to hold a place in that body. No beleif is entertain’d that there, or in any other place my name would acquire approbation; farther than a sincere desire to discharge promptly and with fidelity what I conceiv’d my duty—merits; were my feelings consulted there would be no hesitation to continue in a Service from which I have experienced more real pleasure than at any other period of my life; arising from an uniform benevolence of Treatment of which I never think, but with a transport of gratitude which can never be controled or effaced;—Nor would any consideration of personal Injury induce me to mention the subject if I beleivd the smallest inconvenience would arise from my temporary absence, Mr Henry Dearborn would officiate during my stay in Rich’d—Having a confidence in your Judgement which nothing can impair, & knowing you would save me from any evil which impends  my character now or hereafter, I have taken the liberty of submitting the case; your Opinion will be my defence & my determination; I am sincerely 
                  Yours
                  
                     William A. Burwell 
                     
                  
               